Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered October 8, 2002, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
*499Ordered that the judgment is affirmed.
The defendant’s claim that her plea was not knowingly, voluntarily, and intelligently made as a consequence of being denied effective assistance of counsel is belied by her acknowledgment at the plea proceeding that she was satisfied with the representation of her attorney (see People v Weekes, 289 AD2d 599 [2001]).
Since the defendant executed a valid waiver of her right to appeal (see People v Hidalgo, 91 NY2d 733, 737 [1998]), she is precluded from challenging her sentence as excessive. Santucci, J.P., H. Miller, Luciano, Crane and Spolzino, JJ., concur.